DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin G Shao Registration No. 45,095 on January 27, 2021.

3. Claims 1 and 11 should be replaced as follows:
Claim 1. An apparatus for receiving data signals in a multi-channel optical transceiver, the apparatus comprising:
a receiver (Rx) adapted to process data signals of a plurality of Ml channels received from a plurality of M channels of one or more transmitters (Txs), each channel of the Ml channels having a respective baud rate (fB), wherein:

the master channel of the receiver (Rx) has a highest baud rate (fBmax) amongst the plurality of Ml channels, the slave channels having a baud rate (fB) equal to or lower than the highest baud rate (fBmax) of the master channel; and
each channel of the receiver (Rx) amongst the master channel and the slave channels comprises a first interpolator (I1) and a timing recovery (TR) circuit adapted to control a sampling phase of the first interpolator (I1), wherein each channel of the receiver (Rx) comprises:
an automatic gain control (AGC) [device] circuit adapted to adjust an analog data signal to an input of an analog-to-digital converter (ADC) through a control of a bias signal (DC) of the analog data signal and an amplitude of the analog data signal, and
a transfer function compensator (TFC) circuit adapted to process a digital data signal from the ADC by compensating for a limited bandwidth of optical and electrical components of the multi-channel optical transceiver, the processed digital data signal being provided to an input of the first interpolator (I1).
Claim 11. The apparatus of claim 10, wherein each channel of the receiver (Rx) comprises: a forward error corrector (FEC)  adapted to reduce errors in the decoded data output from the MLSE decoder.
Reasons for allowance 
4. Claims 1-5, 8-11 are allowed.
5. The following is an Examiner’s reason for allowance.
6. Regarding claim 1, the closest prior art is Nebojsa et al (WO 2016/012036) and Grebowsky et al (US 6177835). Regarding claim 1, Nebojsa discloses an apparatus for receiving data signals optical transceiver ;(data signals received by the timing recovery circuit 100 included in an optical receiver section of an optical transceiver, see figure 7A; (Equivalent to Applicant’s figure 10 ) the apparatus comprising: a receiver (Rx) adapted to process data signals of one or more transmitters (Tx) ;( timing recovery circuit 100 included in an optical receiver section of an optical transceiver, see page 11; lines 15-20 and figure 7A;(Equivalent to Applicant’s figure 10) each channel of the receiver (Rx) comprises a first interpolator (II) and a timing recovery (TR) circuit adapted to control a sampling phase of the first interpolator (II) ;( timing recovery circuit 100 included in an optical receiver section of an optical transceiver, further consisting of an interpolator 142 by interpolating the phase of the transmitted signal and by interpolating from one or two samples per symbol, see page 11; lines 15-30 and figure 7a;(Equivalent to Applicant’s figure 10). Further Grebowsky discloses in a multi-channel, of a plurality of Ml channels received from a plurality of M channels, or more transmitters (Txs) ;(digital receivers 74,75 receiving plurality of channels of the transmitted data, see figure 8;(Equivalent to Applicant’s figure 10) each channel of the Ml channels having a respective baud rate (fB) ;(the symbol timing recovery loop is dependent upon the upon the type modulation used thus resulting in different baud rates, see figure 8;(Equivalent to Applicant’s figure 10) wherein: the receiver (Rx) has a single master channel, remaining channels of the Ml channels being slave channels;(digital receivers 74,75 implemented as master channel receiver slave channel receiver, see figure 8;(Equivalent to Applicant’s figure 10)  the master channel of the receiver (Rx) has a highest baud rate (fBmax) amongst the plurality of Ml channels, the slave channels having a baud rate (fB) equal to or lower than the highest baud rate (fBmax) of the master channel, amongst the master channel and the slave channels ;(the master controller 16 can multiply the output of the in phase and quadrature channels by one , two or four resulting in varying differential power (QPSK) modulated data for mater and slave channels and hence resulting varying baud rate for master and slave channels; see column 14, lines 11-25;(Equivalent to Applicant’s figure 10); and the motivation is to provide multirate digital processing of the received data signal. 

However regarding claim 1, the prior art of record fails to disclose an automatic gain control (AGC) circuit adapted to adjust an analog data signal to an input of an analog-to-digital converter (ADC) through a control of a bias signal (DC) of the analog data signal and an amplitude of the analog data signal, and a transfer function compensator (TFC) circuit adapted to process a digital data signal from the ADC by compensating for a limited bandwidth of optical and electrical components of the multi-

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Ganger et al (US 2010/0105339) discloses a compensation filter for filtering the analog baseband signal received from the digital to analog converter, see figure 1.

b. Voois et al (US 9071364) discloses an optical communication system with coherent detection receiver with timing recovery circuit and an interpolator 456, see figure 4.



d. Goeger et al (Transmission of Intensity Modulation-Direct Detection Signals Far beyond the Dispersion Limit Enabled by Phase- Retrieval – 2015 attached) discloses compensation of chromatic dispersion in high baud rate intensity modulated direct detection system, see figure 2a.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636